Citation Nr: 0616131	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to May 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2003, the 
veteran and his representative testified before a Decision 
Review Officer (DRO) and a transcript of that hearing is of 
record.  The case was before the Board in September 2004 when 
it was remanded for further development.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any current right eye disability, specifically including loss 
of vision, is a residual of an injury in service, or is 
otherwise related to service.  


CONCLUSION OF LAW

Service connection for residuals of a right eye injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
September 2004 and March 2005 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had that 
was pertinent to his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating residuals of a right eye 
injury, or those governing effective dates of awards, he is 
not prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.

Regarding VA's duty to assist, the veteran's claims file was 
apparently lost or destroyed, and has been rebuilt.  His 
available service medical records (SMRs) include only his 
entrance and separation examination reports.  Pursuant to the 
Board's September 2004 remand, the RO asked the veteran to 
submit specific details regarding his missing service and 
postservice medical records to help the RO conduct an 
alternate search for these records.  The veteran did not 
respond to these requests; without any information from the 
veteran, the RO was unable to search for or obtain the 
requested records.  Consequently, while the evidence does 
suggest an avenue of investigation that has not been entirely 
exhausted, given the veteran's refusal to respond to requests 
for specific information and that the duty to assist is not a 
one way street (see Wood v. Derwinski, 1 Vet. App. 190 
(1991)), the Board finds VA has met its assistance 
obligations.  Additionally, the RO requested records from the 
Lubbock VA Medical Center (where the veteran was allegedly 
treated in 1971 or 1972); in October 2004, Lubbock responded 
that it had no records for the veteran.  Notably, a May 2006 
letter from the veteran's representative states that "all 
aspects of the remand appear to have been satisfied."  The 
RO arranged for the veteran to have VA examinations in 
December 2003 and November 2005.  Thus, VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to a 
right eye injury.  Upon entrance examination, the veteran 
reported he wore glasses for refractive error.  Testing of 
the right eye showed uncorrected visual acuity was 20/200; 
while corrected visual acuity was 20/100.  It was noted he 
had defective vision, but it was not considered 
disqualifying.  An April 1971 examination medically 
disqualified the veteran from flying class 3 and aviation 
maintenance specialties; it appears the veteran was medically 
discharged from service as a result.  Visual acuity of the 
right eye was noted as being 20/50 for near and distant 
vision (it was not reported whether these results were for 
uncorrected or corrected visual acuity).  The examination 
notes an eye consult is attached, but the claims file does 
not contain this record.

In an August 1971 VA form, a VA doctor provided a diagnosis 
of trauma to the right eye from carbon and metal fragments.  
A stamp on the form notes "approved for rating purposes".

A May 1993 letter from optometrist W. F. C. reports the 
veteran had noticed a recent decline in his close vision.  
Examination found unaided visual acuity was 20/200 in the 
right eye.  Dr. W. F. C. noted his vision could not be 
improved with corrective lenses; intraocular tensions were 
normal; internal examination was normal, and he had the early 
signs of presbyopia.  The veteran told the optometrist he 
lost his vision in a 1971 accident at Fort Ord, but Dr. W. F. 
C. found "no signs of trauma" and concluded that the cause 
of the veteran's vision loss was unknown.  Dr. W. F. C. noted 
he was aware the veteran had undergone extensive testing 
after the 1971 accident, but he did not have the results of 
this testing.

A driver's license examination in May 1993 notes the 
veteran's right eye visual acuity was 20/200 without glasses 
and with best correction.  It was noted he had a traumatic 
eye condition and that corrective lenses would not improve 
his distant vision.

At the November 2003 DRO hearing, the veteran testified he 
injured his right eye in 1971 when an M60 machine gun 
malfunctioned and jammed, creating a back flash that blew 
gunpowder and metal in his face, and specifically into his 
right eye.  He stated he was sent to sick bay and had his 
eyes heavily flushed.  He reported his recurrent symptoms 
from this incident included "loss of vision, watering of the 
eyes, matting of the eyes, can't take no wind, can't stand 
bright light at all in that eye, any activity to that eye at 
all is very, very sensitive."  He said he had an eye 
examination at the Lubbock, Texas outpatient VA hospital in 
1971 or 1972, which found he had an eye problem.  He 
testified he had not received any medical care for his eye 
injury since service.  

On December 2003 VA examination, the veteran reported he was 
told as a child that he had a lazy eye; he believed the 
machine gun malfunction in 1971 had made it worse.  His right 
eye uncorrected visual acuity was reported as being 20/hand 
motion.  After a full examination, the examiner provided 
diagnoses of congenital right esotropia and "amblyopia, 
right eye, not related to injury."  She concluded there was 
"no evidence to suggest an aggravating injury in the past."  
She believed the veteran's visual acuity was "more likely 
than not" due to the small angle right esotropia that had 
been present since childhood.

An August 2004 letter from Dr. N. R. states the veteran had 
been his patient since 1982 and that the veteran "relates a 
machine gun injury that he believes has affected the vision 
in his right eye."

An August 2004 letter from Dr. J. H. reports the veteran's 
best corrected visual acuity in his right eye was 20/400.  
Dr. J. H. found no signs of retinal or corneal scars and no 
evidence of physical damage.  His impressions were that the 
veteran had amblyopia, but did not have cataracts.

A September 2004 letter from Dr. H. R. P. reports the veteran 
had a best corrected visual acuity of 20/Count Fingers in the 
right eye; an anterior segment examination showed "very 
early cataractous changes in both eyes"; and a dilated 
examination of the posterior segment was unremarkable.  Dr. 
H. R. P. concluded the veteran had "longstanding visual loss 
in the right eye of unclear etiology."

On November 2005 VA examination, the veteran reported he 
believed he sustained nerve damage to his right eye during a 
1971 machine gun accident.  His right eye visual acuity was 
noted as being "hand motion at all distances."  The 
examiner noted a small right esotropia present in the right 
eye.  Dilation of the eyes showed no evidence of an injury or 
damage to either eye.  The diagnoses were "strabismus, right 
eye, most likely from early childhood with resulting 
amblyopia."  The examiner reported she could not find any 
evidence of a right eye injury:  "My opinion is the loss of 
vision is due to amblyopia due to the eye turning in slightly 
from early childhood.  I base this on the fact that my only 
positive finding is the esotropia and I can see no evidence 
of any kind that this eye was injured." 

C.	Legal Criteria and Analysis

As the veteran's claims file has been rebuilt and some of his 
records have not been located, VA has a heightened duty to 
assist him in developing his claims.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This duty includes a search for 
alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The record 
reflects the RO was able to obtain (and associate with the 
claims folder) several of the veteran's service medical 
records, including his entrance and separation examinations.  
As noted above, he did not provide any more information 
regarding treatment for the alleged right eye injury, so the 
RO was unable to search for or obtain any service or 
postservice medical records.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
Such conditions are part of a life-long defect, and are 
normally static conditions that are incapable of improvement 
or deterioration.  See VAOGCPREC 67-90 (July 18, 1990); 
VAOGCPREC 82-90 (July 18, 1990).

While refractive error, of itself is not a compensable 
disability, loss of visual acuity due to injury may be 
service connected and compensated, if shown.  [It is 
noteworthy that the veteran is not entitled to the 
presumption of soundness on service entry insofar as 
refractive error is concerned because refractive error, with 
diagnosis of defective vision, was noted on service entrance 
examination.]  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran has alleged he injured his eye at Fort Ord in 
1971 when an M60 machine gun malfunctioned and backfired, 
sending carbon and metal into his face, and specifically his 
right eye.  As noted above, the claims file may be incomplete 
and does not contain any records of treatment for such 
injury.  Nonetheless, the available service separation 
examination findings are negative for an increase in severity 
of visual acuity loss during service.  

The record also contains competent medical evidence that 
weighs against the veteran having sustained an eye injury in 
service:  A May 1993 letter from Dr. W. F. C. notes 
examination revealed "no signs of trauma"; December 2003 
and November 2005 VA examinations found no evidence of a past 
eye injury; and an August 2004 letter from Dr. J. H. states 
examination did not uncover any signs of retinal or corneal 
scars and there was no evidence of physical damage.  

Moreover, the record does not contain competent medical 
evidence relating the veteran's current loss of vision to an 
eye injury.  Medical opinions from optometrist W. F. C. and 
Dr. H. R. P. found the cause of the veteran's loss of vision 
was unclear, while the VA examiner opined his loss of vision 
was related to an early childhood defect of strabismus that 
resulted in amblyopia.  The VA examiner's opinion was based 
on a positive finding of esotropia and no evidence of an eye 
injury.  Additionally, while Dr. J. H. did not supply an 
etiology opinion, he did provide an impression that the 
veteran had amblyopia.  Notably, the first indication the 
veteran had lost visual acuity was in 1993, about 22 years 
after he was discharged from service.  A lengthy period of 
time between service and the first postservice clinical 
notation of complaints or symptoms associated with the 
disability at issue, is of itself a factor for consideration 
against a finding that the current disability is related to 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000)(in a claim alleging that a disability was 
aggravated by service).  

An August 1971 VA form, the veteran's May 1993 driver's 
license eye examination, and the August 2004 letter from Dr. 
N. R., which all state the veteran suffered from a traumatic 
eye injury, are not competent medical evidence.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is no explanation in these documents that the 
statements arise from more than just the veteran's recitation 
of his medical history.  Additionally, the veteran's own 
statements relating his current disability to an injury in 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the preponderance of the evidence is against a 
finding that the veteran's current loss of visual acuity (or 
any other current right eye disability) is residual to an eye 
injury in service.  


ORDER

Service connection for residuals of a right eye injury is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


